

116 HR 7705 IH: River Basin Commission Transfer Act
U.S. House of Representatives
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7705IN THE HOUSE OF REPRESENTATIVESJuly 21, 2020Ms. Houlahan (for herself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Water Resources Development Act of 2007 with respect to the Susquehanna, Delaware, and Potomac River Basin Commissions, and for other purposes.1.Short titleThis Act may be cited as the River Basin Commission Transfer Act.2.Susquehanna, Delaware, and Potomac River Basin CommissionsSection 5019 of the Water Resources Development Act of 2007 (121 Stat. 1201; 128 Stat. 1307) is amended—(1)in subsection (a)(3), by inserting , who may be the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) (or a designee), after member; and(2)in subsection (b)—(A)in paragraph (1), by striking The Secretary and inserting Subject to the availability of appropriations, the Administrator;(B)in paragraph (2), by striking For each fiscal year, the Secretary and inserting Subject to the availability of appropriations, for each fiscal year, the Administrator; and(C)in paragraph (3), by striking Secretary each place it appears and inserting Administrator.